Guerra & Moore LLP, Carlos
                                                                Guerra, J. Michael Moore, and
                                                                           David s



                           Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 2, 2013

                                    No. 04-13-00213-CV

                                      Mark A. CANTU,
                                         Appellant

                                              v.

       GUERRA & MOORE LLP, Carlos Guerra, J. Michael Moore, and David Lumber,
                                 Appellees

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012CVQ0001154 D2
                       Honorable Monica Z. Notzon, Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice

       On July 2, 2013, Mark A. Cantu, appellant, filed a document titled, “Appellant’s Motion
for Temporary Relief and Request for Stay.” The appellant’s motion is DENIED.

It is so ORDERED on this 2nd day of July, 2013.

                                                                 PER CURIAM

ATTESTED TO: ___________________________
             Keith E. Hottle
             Clerk of Court